          Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
                                                                         :
IN RE PLATINUM BEECHWOOD LITIGATION,                                     :   No. 1:18-cv-06658-JSR
                                                                         :
-------------------------------------------------------------------------x
MARTIN TROTT and CHRISTOPHER SMITH, as                                       No. 1:18-cv-10936-JSR
Joint Official Liquidators and Foreign Representatives                   :
of PLATINUM PARTNERS VALUE ARBITRAGE                                     :
FUND L.P. (in Official Liquidation) and PLATINUM                         :
PARTNERS VALUE ARBITRAGE FUND L.P.                                       :
(in Official Liquidation),                                               :
                                                                         :   FIRST AMENDED
                                Plaintiffs,                              :   ANSWER OF DEFENDANT
                                                                         :   BERNARD FUCHS
                           -v-                                           :
                                                                         :
PLATINUM MANAGEMENT (NY) LLC, et al                                      :
                                                                         :
                                Defendants                               :
                                                                         :
-------------------------------------------------------------------------x

        Defendant Bernard Fuchs, by his attorneys, Novak, Juhase & Stern, and Hogan Lovells

US LLP, as and for his answer to the plaintiffs’ complaint states as follows:

                                      DESCRIPTION OF THE CASE

        1.       Denies sufficient knowledge or information to form a belief regarding paragraphs

1, 2, 3, 8, 11, 13, 14, 15, 17, 18, 23, 24, 28, 32, 33, & 36.

        2.       Denies as to defendant Bernard Fuchs and denies sufficient knowledge or

information to form a belief as to the rest of paragraphs 4, 5, 6, 7, 9, 10, 16, 19, 20, 21, 22, 25,

26, 27, 29, 30, 31, 34 & 35.

        3.       Denies paragraph 12 as to defendant Bernard Fuchs but admits that he was a

member of Platinum Management for a limited amount of time, but he had no supervisory or for




                                                         1
          Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 2 of 14




that fact any role in its day to day operations or long range strategic goals. Denies sufficient

knowledge or information to form a belief as to the rest of the paragraph.

                            PARTIES RELEVANT TO THE JOL’S CLAIMS

1.       Denies sufficient knowledge or information to form a belief regarding paragraphs 37, 38,

39, 40, 41, 42, 43, 44, 45, 46, 47, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 64, 67, 68,

70, 71, 72, 74, 75, 76, 77, 79, 80, 81, 83, 84, 85, 87, 88, 89, 90, 91, 93, 94, 95, 97, 98, 99, 100,

101, 112, 113, 114, 115, 116, 117, 118, 119, 121, 122, 123, 124, 126, 129, 130, 131, 132, 133,

134, 137, 138, 140, 141, 142, 145, 147, 149, 151, 152, 154, 155, 156, 157, 158, 159, 160, 161,

162, 163, 166, 167, 168, 169, 170, 171, 72, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182,

183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201,

202, 203, 204, 205, 206, 207, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 220, 221 & 222.

         2.       Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 48, 63, 65, 66, 69, 73, 78, 86, 92, 96, 102, 120, 125, 128, 135,

136, 143, 144, 146, 148, 150, 165, 208 & 219,

         3.       Admits to Exhibit 2 but denies sufficient knowledge or information to form a

belief regarding paragraph 82.

         4.       Admits paragraph 103, 108 &153,

         5.       Denies paragraph 104 but admits that defendant Bernard Fuchs was a direct

holder of ownership interests in Platinum Management from June 1, 2014, to December 31,

2015.

         6.       Denies paragraph 105 but admits that defendant Bernard Fuchs did not have an

official title.




                                                   2
           Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 3 of 14




          7.    Denies paragraph 106 but admits that defendant Bernard Fuchs was involved in

meeting with important investors where he discussed his own investment with them. He also

admits that he tried to help investors to answer their questions about liquidity and redemptions

based on information supplied to him by management but had no authority regarding those

issues.

          8.    Denies paragraph 107 & 111.

          9.    Denies paragraph 109 but admits that defendant Bernard Fuchs passed on

information provided him by PPVA management which he believed to be true at the time.

          10.   Denies paragraph 110, but admits that defendant Bernard Fuchs sent the email.

          11.   Denies sufficient knowledge or information regarding paragraph 127 but admits

that defendant Bernard Fuchs knew Michael Katz before 2016.

          12.   Denies sufficient knowledge or information to form a belief regarding paragraph

139 but admits that Morris Fuchs is defendant Bernard Fuchs’ brother, that Shmuel Fuchs

Foundation is his brother’s foundation and Solomon Werdiger is a friend.

          13.   Denies knowledge or information regarding paragraph 164 but admits that Morris

Fuchs is the brother of defendant Bernard Fuchs and that Bernard Fuchs was an investor in

various funds managed by Platinum Defendants.

                                   JURISDICTION AND VENUE

          14.   Denies sufficient knowledge or information to form a belief regarding paragraphs

223, 224 & 225.

                                    FACTUAL BACKGROUND

          15.   Denies sufficient knowledge or information to form a belief regarding paragraphs

226, 227, 228, 229, 230, 231, 323, 233, 234, 235, 236, 238, 239, 241, 243, 244, 245, 246, 247,




                                                3
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 4 of 14




248, 249, 250, 252, 253, 254, 255, 256, 258, 260, 263, 264, 267, 273, 274, 275, 276, 277, 278,

279, 280, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298,

299, 300, 301, 302, 303, 304, 305, 309, 313, 314, 315, 324, 325, 328, 330, 331, 332, 333, 334,

336, 338, 340, 341, 342, 347, 348, 350, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 362,

363, 364, 365, 366, 367, 368, 369, 370, 371, 374, 375, 376, 377, 379, 380, 381, 382, 383, 384,

385, 386, 387, 388, 389, 390, 391, 392, 393, 394, 395, 396, 397, 398, 399, 413, 414, 415, 417,

420, 421, 423, 430, 432, 432, 433, 435, 437, 441, 443, 444, 445, 446, 448, 449, 452, 454, 455,

456, 457, 458, 459, 460, 461, 462, 463, 464, 465, 467, 469, 470, 471, 472, 473, 474, 476, 477,

478, 481, 482, 484, 485, 486, 488, 489, 490, 491, 492, 493, 494, 495, 496, 497, 499, 501, 502,

503, 504, 506, 507, 508, 509, 511, 513, 520, 524, 525, 526, 530, 531, 539, 542, 544, 545, 548,

549, 550, 555, 560, 562, 565, 566, 569, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 581,

582, 583, 585, 586, 587, 588, 589, 591, 592, 593, 594, 595, 596, 597, 598, 599, 600, 601, 602,

605, 609, 610, 611, 612, 614, 615, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627,

628, 629, 632, 633, 634, 635, 636, 637, 639, 644, 645, 646, 647, 650, 651, 652, 654, 655, 656,

657, 658, 660, 661, 662, 663, 664, 665, 666, 667, 668, 669, 670, 671, 672, 678, 679, 681, 682,

683, 685, 686, 687, 689, 690, 692, 693, 694, 695, 696, 697, 698, 699, 700, 701, 702, 703, 704,

705, 706, 707, 710, 711, 712, 715, 718, 719, 720, 722, 724, 725, 727, 729, 730, 731, 732, 733,

734, 735, 738, 742, 746, 748, 749, 752, 753, 754, 755, 757, 761 & 762.

       16.    Admits paragraph 237, 242, 251, 281,

       17.    Denies paragraph 240 but admits that defendant Bernard Fuchs was a holder of

membership interests in Platinum Management. Denies sufficient knowledge or information to

form a belief regarding the allegations against Landesman.




                                               4
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 5 of 14




       18.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 257, 259, 261, 262, 265, 266, 268, 269, 270, 271, 272, 306,

307, 308, 310, 311, 312, 316, 317, 318, 319, 320, 321, 322, 323, 326, 327, 329, 335, 337, 339,

343, 344, 345, 346, 349, 351, 372, 373, 378, 400, 401, 402, 403, 404, 405, 406, 407, 408, 409,

410, 411, 412, 416, 418, 419, 422, 424, 425, 426, 427, 428, 429, 434, 436, 438, 439, 440, 442,

447, 450, 451, 453, 466, 468, 475, 479, 480, 483, 487, 498, 500, 505, 510, 512, 514, 515, 516,

517, 518, 519, 521, 522, 523, 527, 528, 529, 532, 533, 534, 535, 536, 537, 538, 540, 541, 543,

546, 547, 551, 552, 553, 554, 556, 557, 558, 559, 561, 563, 564, 567, 568, 570, 584, 590, 603,

604, 606, 607, 608, 613, 630, 631, 638, 640, 641, 642, 643, 648, 649, 653, 659, 673, 674, 675,

676, 677, 680, 684, 688, 691, 708, 709, 713, 714, 716, 717, 721, 723, 726, 728, 736, 737, 739,

740, 741, 743, 744, 745, 747, 750,751, 756, 758, 759, & 760.

                                     CLAIMS FOR RELIEF

                                           First Count

       19.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 763, 764, 765, 766, 767. 768, 769, 770, 771, 772 & 773.

                                          Second Count

       20.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 774, 775, 776, 777, 778, 779, 780 & 781.

                                           Third Count

       21.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 782, 783, 784, 785, 786, 787, 788, 789, 790, & 791.

                                          Fourth Count




                                                5
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 6 of 14




       22.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 792, 793, 794, 795, 796, 797, 798, 799, 800, 801, 802, 803,

804, 805, 806, 807, 808, 809, 810, 811, 812 & 813.

                                               Fifth Count

       23.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 814, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825,

826 & 827-837.

                                               Sixth Count

       24.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 838-845.

                                          Seventh Count

       25.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 846-857.

                                           Eighth Count

       26.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 858-868.

                                           Ninth Count

       27.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 869-885.

                                           Tenth Count

       28.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 886-899.

                                          Eleventh Count




                                                   6
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 7 of 14




       29.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 900-910.

                                           Twelfth Count

       30.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 911- 925.

                                         Thirteenth Count

       31.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 926-937.

                                         Fourteenth Count

       32.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 938-947.

                                          Fifteenth Count

       33.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 948-959.

                                          Sixteenth Count

       34.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 960-967.

                                        Seventeenth Count

       35.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 968-985.

                                         Eighteenth Count

       36.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 986-1000.




                                                7
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 8 of 14




                                        Nineteenth Count

       37.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 1001-1012.

                                        Twentieth Count

       38.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 1013-1020.

                                       Twenty-First Count

       39.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 1021-1028.

                                      Twenty-Second Count

       40.     Denies as to defendant Bernard Fuchs and denies sufficient knowledge to form a

belief as to the rest of paragraphs 1029-1041.

             AFFIRMATIVE DEFENSES OF DEFENDANT BERNARD FUCHS

                                   First Affirmative Defense

       41.     The complaint fails to state a cause of action against defendant Bernard Fuchs.

                                  Second Affirmative Defense

       42.     The claims in the Complaint are barred, in whole or in part, by the doctrine of in

pari delicto. Among other things, PPVA engaged in conduct equal to or greater than the conduct

alleged against defendant Bernard Fuchs.

                                   Third Affirmative Defense

       43.     The plaintiffs’ claims against defendant Bernard Fuchs are barred, in whole or in

part, by the limitations on liability in the PPVA Limited Partnership Agreement and the Platinum

Management Operating Agreement.




                                                 8
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 9 of 14




                                  Fourth Affirmative Defense

       44.     PPVA’s claims for relief are barred, in whole or in part, by its failure to mitigate

damages.

                                   Fifth Affirmative Defense

       45.     PPVA’s claims are barred, in whole or in part, because PPVA consented to and/or

ratified the conduct alleged to have been wrongful in the Complaint.

                                   Sixth Affirmative Defense

       46.     PPVA’s claims are barred, in whole or in part, by the doctrine of waiver.

                                  Seventh Affirmative Defense

       47.     PPVA’s claims are barred, in whole or in part, by the doctrine of estoppel.

                                  Eighth Affirmative Defense

       48.     PPVA’s claims are barred, in whole or in part, by the doctrine of laches.

                                   Ninth Affirmative Defense

       49.     PPVA’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                                   Tenth Affirmative Defense

       50.     The relief sought in the Complaint is barred, in whole or in part, because any loss

or damage sustained by PPVA was occasioned by the acts, omissions, and/or conduct of persons

and/or entities over whom defendant Bernard Fuchs exercised no control.

                                 Eleventh Affirmative Defense

       51.     PPVA's claims as to Bernard Fuchs are barred, in whole or in part, because no

personal fiduciary duty could have arisen before June 1, 2014, and after Dec. 31, 2015.

                                  Twelfth Affirmative Defense

       52.     PPVA’s damages are limited, in whole or in part, by the doctrine of setoff.




                                                 9
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 10 of 14




                                 Thirteenth Affirmative Defense

       53.     The JOLs’ claims shall be reduced pursuant to GOL § 15-108(a) for the equitable

share of damages by any settling tortfeasor, or the amount paid by the settling tortfeasor or

tortfeasors, whichever is greatest.

                 COUNTERCLAIM OF DEFENDANT BERNARD FUCHS

       54.     To the maximum extent permitted by applicable law, PPVA is obligated to

indemnify defendant Bernard Fuchs against all liabilities and losses (including amounts paid in

respect of judgments, fines, penalties or settlement of litigation, and legal fees and expenses

reasonably incurred in connection with any pending or threatened litigation or proceeding)

suffered with respect to any action or omission suffered or taken that is not in material violation

of the PPVA Limited Partnership Agreement and the Platinum Management Operating

Agreement and does not constitute fraud, gross negligence, or willful misconduct.

       55.     Bernard Fuchs was a member of Platinum Management (NY) LCC which was the

general partner of PPVA.

       56.     Pursuant to the Second Amended and Restated Limited Partnership of PPVA,

Section 2.07, PPVA is to indemnify each member of its General Partner.

       57.     Defense of this lawsuit, including reasonable attorneys' fees and judgment or

settlement which may be obtained in this lawsuit against Bernard Fuchs should be indemnified

by PPVA.

       58.     PPVA is contractually bound to indemnify Bernard Fuchs.

                  CROSS-CLAIMS OF DEFENDANT BERNARD FUCHS

       59.     Bernard Fuchs was one of the early investors in Platinum Partners Value

Arbitrage Fund (USA) LP beginning 2006 when he sold his electronics business.




                                                 10
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 11 of 14




        60.    The word “USA” appears on Fuchs’ monthly statements, but upon information

and belief, Fuchs was an investor in Plaintiff PPVA.

        61.    After Fuchs sold his electronic business, most of the proceeds from that sale were

invested in PPVA.

        62.    Since the fruits of his many years of labor were now invested with PPVA, he

became a frequent fixture at Platinum’s Manhattan office.

        63.    From 2008 until June 1, 2014, Fuchs was a mere investor in PPVA, albeit one of

the largest.

        64.    He exercised no control over PPVA – legal or otherwise.

        65.    On or about June 1, 2014, defendants Huberfeld and Nordlicht asked Fuchs if he

wanted to be a member of co-defendant Platinum Management (NY) LLC (“Management”).

        66.    No documents were signed to memorialize this appointment as a member.

        67.    As far Fuchs understood, this membership in Management ended on December

31, 2015.

        68.    Immediately after Fuchs became a member of Management, he was informed that

members of Management would no longer be able to take any distributions from PPVA.

        69.    Upon information and belief, his appointment as a member of Management was

nothing but a ruse to discourage one of PPVA's largest investors from pushing forward to redeem

his investments.

        70.    During Fuchs’ tenure as a member of Management he had no duties nor did he

have access to financial data of either PPVA or Management.

        71.    Fuchs was not paid anything on account of him being a member of Management.




                                               11
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 12 of 14




       72.     The other Platinum Defendants utilized a classic “rope the dope” scheme to

convince Fuchs to become a member of Management in order to lull him into a false sense of

security that his large investment was still secure.

  AS AND FOR A FIRST CROSS-CLAIM AGAINST THE PLATINUM DEFENDANTS
                          OTHER THAN FUCHS

       73.     Fuchs repeats and realleges Plaintiff’s allegations 1-762 as if fully set forth herein

except as to the parts of said allegations which pertain to Fuchs.

       74.     The other Platinum Defendants, who comprised most of the members of

Management actually oversaw the management, operation, valuation, and administration of

PPVA and its affiliates, owed Fuchs a fiduciary duty since he was a member of Management and

a member of PPVA.

       75.     Fuchs repeats and realleges Plaintiff’s allegations 764-773 as if fully set forth

except as to the parts of said allegations which pertain to Fuchs.

       76.     The other Platinum Defendants breached their fiduciary to Fuchs and are liable to

him for an amount to be determined at trial.

AS AND FOR A SECOND CROSS-CLAIM AGAINSTTHE PLATINUM DEFENDANTS
                       OTHER THAN FUCHS

       77.     Fuchs repeats and realleges Plaintiff’s allegations 1-781 as if fully set forth

herein, except as to the parts of said allegations which pertain to Fuchs.

       78.     The other Platinum Defendants engaged in a long-running system of self-dealing

by acting knowingly, deceitfully, intentionally, and are liable to Fuchs for an amount to be

determined at trial.

 AS AND FOR A THIRD CROSS-CLAIM AGAINST THE PLATINUM DEFENDANTS
                        OTHER THAN FUCHS




                                                 12
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 13 of 14




       79.     Fuchs repeats and realleges Plaintiff’s allegations 1-791 as if fully set forth herein

except as to the parts of said allegations which pertain to Fuchs.

       80.     By reason of the foregoing, Fuchs was primarily injured by being named as a

defendant while the other Platinum Defendants knew he was a mere showpiece or trophy used by

the other Platinum Defendants to prop up their failing business by informing their investors that

Fuchs was a member of Management when in fact he had no authority whatsoever.

       81.     The other Platinum Defendants conspired to defraud and injure Fuchs by

participating in the Black Elk scheme as mentioned above by reference.

       82.     By reason of the foregoing, Bernard Fuchs is entitled to a judgment against the

other Platinum Defendants for compensatory damages in an amount to be determined at trial,

together with interest.

      AS AND FOR A FOURTH CROSS-CLAIM AGAINST THE PLATINUM
   DEFENDANTS OTHER THAN FUCHS AND THE BEECHWOOD DEFENDANTS

       83.     Fuchs repeats and realleges Plaintiff’s allegations 846-857 as if fully set forth

herein except as to the parts of said allegations which pertain to Fuchs.

       84.     The Beechwood Defendants and the Platinum Defendants other than Fuchs

breached their fiduciary duties to Fuchs as a member of Platinum Management (NY), LLC, and

PPVA by participating in the Black Elk Scheme to the detriment of Bernard Fuchs.

       85.     By reason of the foregoing, Bernard Fuchs is entitled to a judgment against the

Beechwood Defendants in the other Platinum Defendants for compensatory damages in an

amount to be determined at trial, together with interest.

 AS AND FOR A FIFTH CROSS-CLAIM AGAINST THE PLATINUM DEFENDANTS
        OTHER THAN FUCHS AND THE BEECHWOOD DEFENDANTS




                                                 13
        Case 1:18-cv-10936-JSR Document 655 Filed 08/28/20 Page 14 of 14




       86.     Fuchs repeats and realleges Plaintiff’s allegations 846-925 as if fully set forth

herein except as to the parts of said allegations which pertain to Fuchs.

       87.     The Beechwood Defendants and the Platinum Defendants other than Fuchs

breached their fiduciary duties to Fuchs as a member of Platinum Management (NY), LLC and

PPVA by participating in the Agera Energy scheme to the detriment of Bernard Fuchs.

       88.     By reason of the foregoing, Bernard Fuchs is entitled to a judgment against the

Beechwood Defendants and the other Platinum Defendants for compensatory damages in an

amount to be determined at trial, together with interest.

                                 RESERVATION OF RIGHTS

       89.     Fuchs has not knowingly or intentionally waived any applicable defenses, and he

reserves all rights to assert and rely upon other applicable defenses that may become available or

apparent as this matter proceeds. Bernard Fuchs reserves all rights to amend or seek to amend

his Answer and Affirmative Defenses.

       Wherefore, defendant Bernard Fuchs prays for dismissal of the plaintiff’s action, and for

judgment on the counterclaim for indemnification, and judgment against the codefendants as

mentioned in the cost claims above, and for other relief as this court may deem just.

Dated: August 28, 2020

                                                   By: /s/ Michael C. Hefter

Novak Juhase & Stern LLP                           Hogan Lovells US LLP
Alexander Novak                                    Michael C. Hefter
483 Chestnut Street                                Seth M. Cohen
Cedarhurst NY 11516                                390 Madison Avenue
Novak@njslaw.com                                   New York, NY 10017
                                                   michael.hefter@hoganlovells.com
                                                   seth.cohen@hoganlovells.com


                              Attorneys for Defendant Bernard Fuchs



                                                 14
